Exhibit 10.20
 
 
 
SUBORDINATED SECURED PROMISSORY NOTE


U.S. $
Date



1.           FOR VALUE RECEIVED, the undersigned ("Borrower") promises to
pay_______________________________, or assignee (together, "Note Holder") the
principal sum of ________________U.S. Dollars, with interest on the unpaid
principal balance from _____ 2011, until paid, at the rate of 12% per
annum.  The entire principal amount outstanding and accrued interest thereon
shall be due and payable in full on or before November 30, 2011 (the "Balloon
Payment").


2.           The Balloon Payment shall be made by check and payable to the order
of Note Holder at _________________________________  or  wire transfer.


3.           If the Balloon Payment is not paid when due, or if any default
under any Deed of Trust securing this Note occurs, the entire principal amount
outstanding and accrued interest thereon shall at once become due and payable at
the option of the Note Holder; and the indebtedness shall bear interest at the
rate of 18% per annum from the date of default.  Note Holder shall be entitled
to collect all reasonable costs and expenses of collection and/or suit,
including, but not limited to reasonable attorneys' fees.


4.           Borrower may prepay the principal amount outstanding under this
Note, in whole or in part, at any time without penalty.  Any partial prepayment
shall be applied against the principal amount outstanding and shall not postpone
the due date of the Balloon Payment or change the amount of such payment.


5.           Borrower and all other makers, sureties, guarantors, and endorses
hereby waive presentment, notice of dishonor and protest, and they hereby agree
to any extensions of time of payment and partial payments before, at, or after
maturity.  This Note shall be the joint and several obligation of Borrower and
all other makers, sureties, guarantors and endorsers, and their successors and
assigns.


6.           Any notice to Borrower provided for in this Note shall be in
writing and shall be given and be effective upon (1) delivery to Borrower by
hand or a nationally-recognized overnight courier or (2) mailing such notice by
first-class U.S. mail, addressed to Borrower at the Borrower's address stated
below, or to such other address as Borrower may designate by notice to the Note
Holder.  Any notice to the Note Holder shall be in writing and shall be given
and be effective upon (1) delivery to Note Holder by hand or a
nationally-recognized overnight courier or (2) by mailing such notice by
first-class U.S. mail, to the Note Holder at the address stated in the second
paragraph of this Note, or to such other address as Note Holder may designate by
notice to Borrower.


7.           The indebtedness evidenced by this Note is secured by a Deed of
Trust dated _____, 2011 and until released said Deed of Trust contains
additional rights of Note Holder.  Such rights may cause acceleration of the
indebtedness evidenced by this Note.  Reference is made to said Deed of Trust
for such additional terms.  Said Deed of Trust grants rights in the property
identified as follows:
 

 

 
1

--------------------------------------------------------------------------------

 

 
All of the following described lode mining claims situate, lying and being in
the California Mining District, La Plata County, Colorado, to-wit:


NAME OF CLAIM (Patented Lode)
PATENT U.S. SURVEY NUMBER
   
IDAHO MILLSITE
18320
IDAHO MILLSITE NO.1
18321
IDAHO MILLSITE NO.2
18321
ALPINE
18321
LORD KITCHENER
17108
HARTFORD
17108
GERTRUDE
16616
GOOD HOPE
17124
SUNRISE
17124
CATHRYN
16616
MIDNIGHT
19646
HELEN
19515
MIDNIGHT NO.2
19646
PAY DAY
19516 "A"
PAY DAY MILLSITE
19516 "B"





EXECUTED BY BORROWER



 
WILDCAT MINING CORPORATION
a Nevada corporation
 
 
By: /s/ Roger Tichenor
      Roger Tichenor
      President



Borrower's Address: 655 Skyway Road, Ste 235, San Carlos, CA 94070


KEEP THIS NOTE IN A SAFE PLACE.  THE ORIGINAL OF THIS NOTE MUST BE EXHIBITED TO
THE PUBLIC TRUSTEE IN ORDER TO RELEASE A DEED OF TRUST SECURING THIS NOTE.


No. NTD 81-5-04 PROMISSORY NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 